10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:19-cv-05181-BHS Document 48 Filed 08/28/19 Page 1 of 2

The Honorable Benjamin H. Settle

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

CEDAR PARK ASSEMBLY OF GOD OF NO. 3:19-cv-05181-BHS

KIRKLAND, WASHINGTON,
| ORDER GRANTING

Plaintiff, PARTIES’ MOTION TO SET AGREED
BRIEFING SCHEDULE

Vv.
MYRON “MIKE” KREIDLER, et al.,

Defendants.

 

 

 

 

Upon consideration of the Parties’ Joint Motion to Set Briefing Schedule and for good cause
shown, IT IS ORDERED that the Parties’ stipulated briefing schedule is hereby approved by the

Court. The Parties shall submit their planned filings by the following deadlines:

Plaintiff's Motion for Preliminary September 13, 2019
Injunction
Defendants’ Motion to Dismiss and October 4, 2019

Opposition to Plaintiff's Motion for
Preliminary Injunction

Plaintiff's Opposition to Motion to October 25, 2019
Dismiss and Reply in support of
Motion for Preliminary Injunction

ORDER GRANTING ] ATTORNEY GENERAL OF WASHINGTON
800 Fifth Avenue. Suite 2000

PARTIES’ AGREED BRIEFING Seattle. WA 98104-3188
SCHEDULE (206) 464-7744
NO. 3:19-cv-05181-BHS

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-cv-05181-BHS Document 48 Filed 08/28/19 Page 2 of 2

Defendants’ Reply in support of November 8, 2019
Motion to Dismiss

 

Noting Date
November 15, 2019
It is SO ORDERED.
DATED this € day of August, 2019. :
BENJAMIN MXN HY. SETTLE
United States District Judge
Presented by:

ROBERT W. FERGUSON
Attorney General

/s/ Jeffrey T. Sprung

JEFFREY T. SPRUNG, WSBA #23607
PAUL M. CRISALLI, WSBA #40681
MARTA DELEON, WSBA #35779
JOYCE A. ROPER, WSBA #11322
Assistant Attorneys General

Attorneys for Defendants

ATTORNEY GENERAL OF WASHINGTON

ORDER GRANTING 2 ona eae age
5 1 venue. suite
PARTIES’ AGREED BRIEFING Seattle, WA 98104-3188
SCHEDULE (206) 464-7744

NO. 3:19-cv-05181-BHS

 
